Citation Nr: 9906939	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  95-33 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel








REMAND

The veteran had active service from November 21, 1994, to 
December 20, 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1995, which denied service connection for a left knee 
disability on the basis that the disability had preexisted 
service, and had not increased in severity in service.  

Service medical records show that on the pre-entrance 
examination in August 1994, the veteran reported having 
undergone knee surgery prior to service.  Medical records 
pertaining to this surgery were obtained, and showed that in 
November 1991, the veteran sustained a torn anterior cruciate 
ligament and a torn lateral meniscus of the left knee, in a 
football injury.  In December 1991, the veteran underwent 
reconstruction of his anterior cruciate ligament and repair 
of his lateral meniscus tear.  In August 1994, an orthopedic 
examination was conducted by the service department, at which 
time he reported that he had returned to playing football 
after his knee surgery, and he denied any swelling, weakness, 
or giving way of the knee.  On examination, there were well 
healed surgical scars, with no other abnormality.  The knee 
was without effusion, and there was full range of motion in 
the knee, with good ligamentous stability.  McMurray's test 
was negative.  X-rays showed evidence of anterior cruciate 
ligament reconstruction, and the diagnosis was postoperative 
anterior cruciate ligament reconstruction, left knee.  It was 
recommended that he have no restrictions on his activities.  

On November 21, 1994, he was accepted onto active duty.  On 
December 9, 1994, he sought treatment, complaining of left 
knee pain of 24 hours duration.  He stated that he had 
injured his knee while rappelling off of the victory tower.  
There was no edema or discoloration on examination.  He was 
seen again on December 12, 1994, complaining that the 
treatment failed.  He complained of pain which increased with 
activity.  He was evaluated that day, at which time he stated 
that pain had increased with activity since his arrival onto 
active duty.  He stated that the pain prevented him from 
running, doing deep knee bends, and successfully completing 
the physical training test.  On examination, there was 1+ 
effusion of the left knee, and tenderness over the joint line 
and the medial collateral ligament.  McMurray's test was 
positive, and there was medial laxity with valgus stress.  
The pertinent diagnosis was left knee instability status post 
major reconstruction in December 1991.  It was recommended 
that he be separated for failure to meet medical procurement 
and retention standards.  

The service records show that the veteran was discharged due 
to disability that existed prior to service.  According to a 
"Memorandum for Commander" signed by the veteran in 
December 1994, a medical evaluation board had found that the 
veteran's disability existed prior to service, that it had 
not been aggravated by service.  This is the only indication 
that a finding of no aggravation had been made.  However, 
signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest are of no force and effect if 
other data do not establish the fact; other evidence will be 
considered as though such statements were not of record.  
38 C.F.R. § 3.304(b)(3) (1998).  In any event, VA must make 
its own determination as to whether the disability was 
incurred or aggravated in service.  

The veteran contends that he did not have any problems after 
recovering from his surgery prior to service, until he 
injured the knee rappelling down a wall during basic 
training.  Since then, he has continued to have swelling in 
the knee, as well as a grinding sensation.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "Court") has held that where symptoms are 
susceptible to lay observation, such as pain, the veteran is 
competent to state that the symptoms worsened during service, 
and continued after service, for purposes of determining 
whether the claim is well-grounded.  Falzone v. Brown, 8 
Vet.App. 398, 406 (1995).  Thus, in view of the symptoms 
documented in August 1994, in comparison with the symptoms 
demonstrated in December 1994, and considering the veteran's 
contentions, the claim is well-grounded.  Accordingly, the 
veteran must be afforded an examination, to determine whether 
his pre-existing post-operative residuals were aggravated in 
service.  

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran provide a list containing the 
names, locations, and dates of treatment 
of any physicians, hospitals, or 
treatment centers (private, VA or 
military) who provided him with treatment 
for a left disability from December 1994 
to the present.  After securing necessary 
authorizations, the RO should obtain the 
records of any identified treatment.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim. 

3.  Thereafter, but regardless of whether 
any additional evidence is received, the 
veteran should be scheduled for a VA 
examination, to evaluate whether there was 
an increase in the severity of preexisting 
post-operative residuals of left knee 
surgery, identified at entrance as 
consisting of a post-surgical scar and X-
ray evidence of anterior cruciate ligament 
reconstruction, during service, and, if 
so, whether any such increase was 
unequivocally the result of natural 
progress.  To facilitate the requested 
opinions, the claims file must be reviewed 
by the examiner prior to the examination.  
The complete rationale for all opinions 
expressed should be provided, as such is 
essential to the Board's determination.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 6 -


